    Case 18-82010                         Doc 31   Filed 03/07/19 Entered 03/07/19 14:39:00      Desc Main
                                                     Document     Page 1 of 2


                                             UNITED STATES BANKRUPTCY COURT
                                              NORTHERN DISTRICT OF ILLINOIS
                                                     WESTERN DIVISION

  In re:         YINDEEROOP, APIWAT J.                                       Chapter 7

  Debtor(s)                                                                  Case No. 18-82010

                                                                             JUDGE THOMAS M. LYNCH

                                                   CERTIFICATE OF SERVICE


              The undersigned certifies that on March 7, 2019, she served upon all persons to whom it is
directed via electronic communication as indicated below and by United States Mail as indicated on
the attached service list, a copy of the Notice of Trustee’s Final Report.

Attorney Kelli D. Walker
15 E. Third Street
P.O. Box 535
Sterling, IL 61081
kelliwalker158@gmail.com

Patrick S. Layng
Office of the U.S. Trustee
780 Regent Street, Suite 304
Madison, WI 53715
USTPRegion11.MD.ECF@usdoj.gov

                                                                     /s/ Colleen M. Lemek




Joseph D. Olsen, Trustee
YALDEN, OLSEN & WILLETTE
1318 East State Street
Rockford, IL 61104-2228
815-965-8635 (phone)
815-965-4573 (fax)
jolsenlaw@comcast.net
Final Report Certificate of Service.wpd
           Case 18-82010       Doc 31    Filed 03/07/19 Entered 03/07/19 14:39:00 Desc Main
                                           Document        Page 2 of 2
                                        Patrick S. Layng
Apiwat J. Yindeeroop                                                      Cavalry SPV I, LLC
                                        Office of the U.S. Trustee
1107 N. Hill Drive                                                        500 Summit Lake Drive, Suite 400
                                        780 Regent Street, Suite 304
Dixon, IL 61021                                                           Valhalla, NY 10595
                                        Madison, WI 53715


Capital One Bank (USA), N.A.            RRCA Accounts Management, Inc.     Chase Bank USA, N.A.
                                                                           c/o Robertson Anschutz & Schneid, P.L.
P.O. Box 71083                          201 E. Third Street                6409 Congress Avenue, Suite 100
Charlotte, NC 28272-1083                Sterling, IL 61081                 Boca Raton, FL 33487

                                        Navient Solutions, LLC
Navient Solutions, LLC                                                     Midland Funding LLC
                                        on behalf of Dept. of Ed. Loan
220 Lasley Avenue                                                          P.O. Box 2011
                                        P.O. Box 9635
Wilkes-Barre, PA 18706                                                     Warren, MI 48090
                                        Wilkes-Barre, PA 18773-9635


Citibank, N.A.                          Ally Bank
701 E. 60th Street North                P.O. Box 130424
Sioux Falls, SD 57117                   Roseville, MN 55113-0004
